United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-11082
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAYMOND GARCIA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CR-205-11
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Raymond Garcia appeals his sentence following his guilty

plea conviction for conspiracy to distribute cocaine, marijuana,

and methamphetamine.    The district court sentenced Garcia to 135

months in prison based on information in the presentence report

(PSR) that he was responsible for 660 kilograms of cocaine and

440 pounds of methamphetamine, which is the equivalent of more

than 500,000 kilograms of marijuana, pursuant to U.S.S.G.

§ 2D1.1(c)(1).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-11082
                                 -2-

     Garcia argues that the district court erred by adopting the

PSR’s finding of drug quantity because the only basis for the

amounts of cocaine and methamphetamine was the hearsay

information provided by coconspirators.    Although the Sentencing

Guidelines are now advisory, the guideline range must still be

determined in the same manner as before United States v. Booker,

543 U.S. 220 (2005).    United States v. Alonzo, 435 F.3d 551,

553-54 (5th Cir. 2006).    This court reviews the sentencing

court’s factual findings for clear error and its “interpretation

and application of the sentencing guidelines de novo.”     United

States v. Gonzales, 436 F.3d 560, 584 (5th Cir. 2006).

     “As a general rule, information in the pre-sentence report

is presumed reliable and may be adopted by the district court

without further inquiry if the defendant fails to demonstrate by

competent rebuttal evidence that the information is materially

untrue, inaccurate or unreliable.”    United States v. Carbajal,

290 F.3d 277, 287 (5th Cir. 2002)(quotation and citation

omitted).    Although it is true that Garcia’s PSR is based

primarily on the hearsay of codefendants, Garcia has not

presented any rebuttal evidence to contradict the drug-quantity

statements.    Absent rebuttal evidence, Garcia cannot show that

the court’s adoption of the drug quantity information was clearly

erroneous.

     AFFIRMED.